         Case 2:17-cr-00273-KJD-VCF Document 68 Filed 02/03/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:17-CR-00273-KJD-VCF
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     AMANDA GONZALEZ-VALERIO,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Tuesday, February 9, 2021 at 9:00 a.m., be vacated and continued to ________________
                                                                         May 18, 2021     at the

12            9 00 __.m.
     hour of ___:___ a

13          DATED this ___
                       3rd day of February, 2021.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
